

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of May 15, 2020 by
and among NESCO Holdings, Inc., a Delaware corporation (the “Company”), and
Joshua Boone (“Executive”).


WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
(“CFO”) and Executive desires to accept such employment upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Company and Executive, intending to be legally bound,
hereby agree as follows:


1.Position, Duties, and Responsibilities.


a.Executive shall be employed by the Company as CFO with such customary
responsibilities, duties, and authority that are consistent with past practices
and such other duties that may be reasonably assigned from time to time by the
Company’s Chief Executive Officer (the “CEO”). Executive, in carrying out his
responsibilities, duties and authority under this Agreement, will report
directly to the CEO. Executive will be based in Fort Wayne, IN. Executive’s
employment shall commence on June 15, 2020, or such earlier date as mutually
agreed between the Company and Executive (the “Effective Date”).


b.During the Employment Term (as defined below), Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company, and shall use his best efforts, skills, and abilities to promote
its interests. Executive agrees to observe and comply with the rules and
policies of the Company as adopted from time to time, including any rules and
policies that relate to Executive’s post-termination obligations to the Company.
During the Employment Term, it shall not be a violation of this Agreement for
Executive to (i) serve on industry trade, civic, charitable boards or committees
and, with the prior approval of the board of directors of the Company (the
“Board”), for-profit corporate boards or committees; (ii) deliver lectures or
fulfill speaking engagements; or (iii) manage personal investments; in each
case, as long as such activities do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder.


2.At-Will Employment: Executive’s Representations.


a.The term of Executive’s employment under this Agreement shall commence on the
Effective date and shall end on the fourth anniversary of the Effective Date
(the “Initial Term”), unless sooner terminated by the Company or Executive in
accordance with Section 4 hereof (the “Employment Term”); provided that at the
end of the Initial Term and on each subsequent anniversary date thereafter, the
Employment Term shall be renewed automatically for a successive one (1) year
period unless either the Company or Executive elects not to renew such term by
giving written notice thereof at least sixty (60) days prior to the end of the



--------------------------------------------------------------------------------



applicable term, subject to earlier termination by the Company or Executive in
accordance with Section 4 hereof. For purposes of this Agreement, (i) the
Company’s election not to renew the Initial Term or any successive term
thereafter shall be treated as a termination of Executive’s employment by the
Company without Cause upon the expiration of such term and (ii) the “Employment
Term” means the period during which Executive shall be employed by the Company
pursuant to the terms of this Agreement.


b.On the date on which Executive’s employment with the Company terminates, for
whatever reason, unless specifically otherwise agreed in writing between
Executive and the Company, Executive shall cease to hold any position (whether
as an officer, director, manager, employee, trustee, fiduciary, or otherwise)
with the Company.


c.Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of the terms of any
employment agreement or other written or oral agreement(s) or policies to which
Executive is a party or otherwise bound, or that may restrict or adversely
impact Executive’s ability to enter into this Agreement and/or perform
Executive’s duties hereunder.


3.Compensation and Benefits. Executive will be eligible to receive the following
compensation and benefits during the Employment Term:


a.Annual Base Salary. In consideration of the services to be rendered by
Executive under this Agreement, the Company will pay Executive an annual salary
of $385,000 (as adjusted herein, the “Salary”), less all applicable local,
state, and federal taxes, and other withholdings and deductions required by law
or authorized by Executive, which shall be payable at the times and in the
installments consistent with the Company’s existing payroll practices. The
Salary shall be increased to $400,000 beginning January 1, 2021, and thereafter
the Salary shall be reviewed from time to time, but no less frequently than
annually, by the Board or a committee thereof for purposes of potential
increase. Any such increase shall be determined in the sole discretion of the
Board.


b.Annual Bonus. For each calendar year occurring during the Employment Term,
Executive will be eligible for an annual cash bonus with respect to the year of
employment completed as of such date equal to a target amount of fifty percent
(50%) (“Bonus Target”) of Executive’s then applicable Salary and up to a maximum
amount of one hundred percent (100%) of Executive’s then applicable Salary (the
“Bonus”), as determined in the sole discretion of the Company and based upon the
achievement of performance metrics established within the first three (3) months
of each calendar year during the Employment Term and such other factors as may
be determined in the discretion of the Board. Any Bonus earned by Executive as
determined by the Board in its discretion, which may be higher or lower than the
Bonus Target, shall be paid to Executive as soon as



--------------------------------------------------------------------------------



reasonably practicable following the end of the applicable calendar year, but in
no event later than the last day to qualify such Bonus as a “short-term
deferral” under Treasury Regulation Section 1.409A-1(b)(4) and no later than
March 15th of the following calendar year. Provided the Effective Date occurs on
or before June 15, 2020, for calendar year 2020, the Bonus shall be no less than
$288,750, subject to Section 4 hereof. If the Effective Date occurs after June
15, 2020, the Bonus shall be pro-rated based on the Effective Date of this
Agreement at a target amount of seventy-five percent (75%) of Executive’s
Salary, subject to Section 4 hereof.


c.Equity Participation.


i.Initial Award. Executive shall be entitled to an initial one-time award of
500,000 stock options in the Company (the “Options”) and 200,000 restricted
stock units (the “RSUs”), granted under the Company’s Amended and Restated 2019
Omnibus Incentive Plan (“Plan”). The Options will (i) be granted as soon as
practicable (but not more than five days) following the Effective Date, be
subject to vesting in 4 equal annual installments (subject to Section 4), have
an exercise price equal to $3.00 per share (but not less than fair market value
on the date of grant, and (iv) have a ten (10) year term. The RSUs will (a) be
granted as soon as practicable (but not more than five days) following the
Effective Date, (b) be subject to vesting in 4 equal annual installments
(subject to Section 4), (c) with fifty percent (50%) of the RSUs deemed earned
if the Company’s ten day average closing stock price on the New York Stock
Exchange equals or exceeds $6.00 per share and (d) the remaining fifty percent
(50%) deemed earned if the Company’s ten day average closing stock price on the
New York Stock Exchange equals or exceeds $10.00 per share, in each case of
(c)and (d), while Executive remains employed with the Company. The Options and
the RSUs will be granted pursuant to a separate stock option agreement and
restricted stock unit agreement, respectively, on the Company’s standard forms
(the “Equity Agreements”), which shall be in substantially the forms previously
provided to Executive. In the event of any conflict between the terms of the
Equity Agreements and this Agreement, the terms of this Agreement shall control.


ii.Annual Awards. The Executive will also be eligible to participate and receive
awards, on an annual basis and as determined by the Board, under the Company’s
Amended and Restated 2019 Omnibus Incentive Plan (“Annual Grants”). The Annual
Grants shall initially have a grant date target value equal to thirty percent
(30%) of Executive’s then applicable Salary, subject to upwards or downwards
adjustment by the Board in subsequent years. The Annual Grants will be granted
pursuant to separate award agreements (such agreements, together with the Equity
Agreements, the “Award Agreements”). Executive’s first Annual Grant is expected
to occur during the first quarter of calendar year 2021.





--------------------------------------------------------------------------------



d.Sign-On Bonus. In consideration of the promises contained herein and to assist
in Executive’s relocation to Fort Wayne, IN, Executive shall receive a one-time
cash bonus equal to $100,000, payable as soon as practicable following the
Effective Date, less any required withholdings (the “Sign-on Bonus”). If
Executive resigns employment with the Company without Good Reason or if the
Company terminates Executive’s employment for Cause (as defined below), in
either case, before the first anniversary of the Effective Date, Executive
agrees to repay the full amount of the Sign-on Bonus.


e.Benefits. The Company and Executive acknowledge and agree that during the
Employment Term, Executive shall be entitled to participate in certain employee
benefits plans, programs and arrangements, as offered by the Company to
similarly-situated senior executives of the Company. These employee benefits
shall be governed by the applicable documents, which are subject to change.


f.Paid Time Off. During the Employment Term, Executive will be entitled to
twenty (20) work days of paid time off each calendar year. PTO must be scheduled
with sufficient advance notice to take into account the Company’s business
needs. Executive will also be entitled to paid holidays in accordance with the
Company’s holiday policy.


g.Business Expenses. During the Employment Term, Executive shall be reimbursed
for all reasonable, ordinary, and necessary expenses incurred for business
activities on behalf of the Company by Executive in the performance of his
duties. All reimbursable expenses must be appropriately documented in reasonable
detail by Executive and submitted in accordance with the travel and business
expense reimbursement policy of the Company in effect at that time.


h.Company Automobile. During the Employment Term, the Company shall provide
Executive with either a Company vehicle or automobile allowance in either case
at a level commensurate from time to time with comparable benefits provided to
other Company executives.


4.Termination of Employment.


a.Termination Due to Death or Disability. Executive’s employment will terminate
upon his death or may be terminated by the Company as a result of Executive’s
Disability. For purposes of this Agreement, “Disability” shall refer to
Executive’s physical or mental disability preventing him from carrying out
substantially all of his duties under this Agreement, with reasonable
accommodation, for a period of six (6) consecutive months (or twenty-five (25)
weeks in any twelve (12)-month period). If Executive and the Company disagree as
to the existence of a Disability, the dispute shall be resolved by an
independent medical doctor selected by Executive and acceptable to the Company,
such acceptance not to be unreasonably withheld.





--------------------------------------------------------------------------------



b.Involuntary Termination for Cause. Executive’s employment hereunder may be
terminated immediately by the Company, at any time, for Cause by written notice.
For purposes of this Agreement, “Cause” shall mean (A) the Executive’s material
breach of this Agreement or any other material agreement entered into between
Executive and the Company, including the Restrictive Covenant Agreement (as
defined below), (B) the Executive’s gross negligence (other than as a result of
disability) or willful misconduct in carrying out his duties hereunder,
resulting in harm to the Company, (C) the Executive’s material breach of any of
his fiduciary obligations as an officer of the Company, including without
limitation an act of fraud, conversion, misappropriation, or embezzlement by the
Executive involving the assets of the Company or its affiliates or in the
performance of Executive’s duties, or (D) any conviction by a court of law of,
or entry of a pleading of guilty or nolo contendere by the Executive with
respect to, a felony or any other crime for which fraud or dishonesty is a
material element, excluding traffic violations, provided, however, the Company
shall not be permitted to terminate the Executive for Cause pursuant to
subsections (A), (B), or (C) if the Company shall not have previously provided
the Executive with a one-time only written notice from the Company that the
Executive committed any act set forth in subsections (A), (C) or (C) which the
Executive failed to cure within thirty (30) days following receipt of such
notice.


c.Termination Without Cause. The Company may terminate Executive’s employment
and this Agreement without Cause at any time by providing written notice to
Executive.


d.Resignation from the Company without Good Reason. Executive may resign his
employment with the Company and terminate this Agreement at any time without
Good Reason by providing sixty (60) days’ written notice to the Company.


e.Resignation from the Company for Good Reason. Executive may terminate his
employment and this Agreement for Good Reason by written notice to the Company
setting forth the details regarding the events which Executive asserts
constitute “Good Reason” (a “Notice of Good Reason”). “Good Reason” shall mean
any of the following events: (i) a material reduction in Executive’s Salary or a
material reduction in Bonus Target opportunity (as a percentage of Salary),
other than a reduction of less than 10% made as part of an across-the-board
reduction of cash compensation of all similarly situated senior executives; (ii)
a material and sustained diminution in Executive’s title, authority, duties and
responsibilities (including reporting responsibilities) that is inconsistent
with Executive’s title or position; (iii) a relocation of Executive’s principal
place of employment by more than fifty (50) miles; (iv) any breach by the
Company of a material obligation under this Agreement; or (v) any failure of a
third party purchaser of all or substantially all of the assets of the Company
to expressly assume the Company’s obligations under this Agreement; provided
that any event described in clauses (i) through (v) shall not constitute “Good
Reason” unless the Company fails to cure or cause to be cured such event within
thirty (30) days after



--------------------------------------------------------------------------------



receipt from Executive of Notice of Good Reason; and provided, further, that
“Good Reason” shall cease to exist for an event on the 60th day following the
later of its occurrence or Executive’s actual knowledge thereof, unless
Executive has delivered a Notice of Good Reason prior to such date.


f.Benefits upon Termination.


i.Accrued Payments. Upon termination of Executive’s employment for any reason,
Executive (or Executive’s estate) shall be entitled to receive a lump sum
payment equal to Executive’s earned but unpaid Salary through the date of
termination, any Bonus if declared or earned but not yet paid for a completed
calendar year, any expenses owed to Executive, any accrued PTO owed to
Executive, and any amount arising from Executive’s participation in, or benefits
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.


ii.Termination Due to Death or Disability. In addition to the amounts payable
under Section 4(f)(i), in the event Executive’s employment terminates as a
result of death or as a result of a termination by the Company due to
Executive’s Disability pursuant to Section 4(a), Executive (or Executive’s
estate) shall be entitled to (i) a pro-rated portion of Executive’s Bonus for
the year of such termination, based on actual performance achieved, as
determined by the Board and paid to Executive when bonuses for such year are
paid in the ordinary course to senior executives of the Company, (ii) any Bonus
if declared or earned but not yet paid for a completed calendar year and (iii)
accelerated vesting of any equity awards held by Executive that vest solely
based on service-based criteria and which are scheduled to vest within one year
of the Date of Termination. In addition, any equity awards held by Executive
that vest based on performance- based criteria shall remain eligible to vest for
one year following the Date of Termination, subject to the applicable
performance criteria contained therein. Any equity awards not otherwise vested
at the end of the one year period following Executive’s termination of
employment as a result of death or Disability shall be forfeited for no
consideration.


iii.Termination Without Cause (including a Company Non-Renewal of the Employment
Term). In addition to the amounts payable under Section 4(f)(i), in the event
that the Company terminates Executive’s employment as a result of a non-renewal
of the Employment term or without Cause pursuant to Section 2(a) or Section
4(c), respectively, subject to (x) Executive’s executing, and not subsequently
revoking, a general release of all claims arising under this Agreement or
otherwise related to Executive’s employment by the Company in substantially the
form attached hereto as Exhibit A (a “Release”), in accordance with Section
16(d), and (y)



--------------------------------------------------------------------------------



Executive’s continued compliance with the Restrictive Covenant Agreement (as
defined in Section 5), the Company shall (A) continue to pay, in accordance with
its normal payroll practices, Executive’s Salary for the period beginning on the
date of termination of Executive’s employment (the “Date of Termination”) and
ending on the (i) six (6)-month anniversary of the Date of Termination if such
Date of Termination occurs prior to the second anniversary of the Effective
Date, (ii) nine (9)-month anniversary of the Date of Termination if such Date of
Termination occurs between the second anniversary of the Effective Date and
prior to the third anniversary of the Effective Date or (iii) twelve (12)-month
anniversary of the Date of Termination if such Date of Termination occurs either
(I) on or after the third anniversary of the Effective Date or (II) upon or
following the occurrence of a Change in Control (as defined in the Plan, and any
such period under this clause (A), the “Severance Period”), (B) during the
Severance Period, pay Executive a monthly cash amount, less taxes and
withholdings, equal to the premium costs incurred by Executive (and Executive’s
spouse and dependents, where applicable) to obtain COBRA coverage pursuant to
one of the group health plans sponsored by Company, and (C) pay any Bonus if
declared or earned but not yet paid for a completed calendar year (collectively,
clauses (A) through (C) are the “Severance Benefits”). Provided Executive signs
and does not revoke a Release in accordance with Section 16(d), Executive shall
also be entitled to accelerated vesting of any equity awards held by Executive
that vest solely based on service-based criteria (including the Options) and
which are scheduled to vest within one year of the Date of Termination. In
addition, subject to Executive’s executing, and not subsequently revoking, a
Release in accordance with Section 16(d), any equity awards held by Executive
that vest based on performance-based criteria (including the RSUs) shall remain
eligible to vest for one year following the Date of Termination, subject to the
applicable performance criteria contained therein. Any equity awards not
otherwise vested at the end of the one year period following Executive’s
resignation of employment with the Company for Good Reason shall be forfeited
for no consideration.


iv.Resignation from the Company for Good Reason. In addition to the amounts
payable under Section 4(f)(i), in the event that the Executive resigns
Executive’s employment with the Company for Good Reason pursuant to Section
4(e), subject to (x) Executive’s executing, and not subsequently revoking, a
Release in accordance with Section 16(d), and (y) Executive’s continued
compliance with the Restrictive Covenant Agreement, Executive shall be entitled
to (i) the Severance Benefits and (ii) accelerated vesting of any equity awards
held by Executive that vest solely based on service-based criteria (including
the Options) and which are scheduled to vest within one year of the Date of
Termination. In addition, subject to Executive’s executing, and not subsequently
revoking, a Release in accordance with Section 16(d), any equity awards held by
Executive that vest based on performance-based criteria (including the



--------------------------------------------------------------------------------



RSUs) shall remain eligible to vest for one year following the Date of
Termination, subject to the applicable performance criteria contained therein.
Any equity awards not otherwise vested at the end of the one year period
following Executive’s resignation of employment with the Company for Good Reason
shall be forfeited for no consideration.


v.Termination for Cause, or Resignation from the Company Without Good Reason. If
Executive’s employment shall terminate pursuant to Section 4(b)) for Cause or
pursuant to Section 4(d) for Executive’s resignation from the Company without
Good Reason, then Executive shall not be entitled to any severance payments or
benefits, except as provided in Section 4(f)(i).


vi.Timing of Payments. Notwithstanding the foregoing: (A) any portion of the
Severance Benefits that would be deemed to be deferred compensation under
Section 409A of the Code (as defined below) that would otherwise have been paid
to Executive or reimbursed before the First Payment Date (as defined in Section
16(d)) shall be made on the First Payment Date; (B) Executive shall not be
entitled to any Severance Benefits until Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h); and (C) each payment of Severance Benefits is
intended to constitute a separate payment from each other payment of Severance
Benefits for purposes of Treasury Regulation Section 1.409A-2(b)(2).


vii.Executive shall have no duty to mitigate the amount of any payment provided
for hereunder by seeking other employment, and any income earned by Executive
from other employment or self-employment shall not be offset against any
obligations of the Company to Executive hereunder.


5.Restrictive Covenants. Executive acknowledges and agrees, as consideration for
entering into this Agreement, that Executive is subject to the restrictive
covenants set forth in the Restrictive Covenant Agreement attached hereto as
Exhibit B (the “Restrictive Covenant Agreements).


6.Indemnification; Insurance. On the Effective Date, the Company and Executive
shall enter into the Company’s customary indemnification agreement for directors
and officers. During the Employment Term, and at all times thereafter, the
Company will provide Executive with directors’ and officers’ insurance liability
coverage to cover any claims arising from her past, present or future activities
on behalf of the Company or its affiliates, in the same manner as such insurance
is provided to other similarly-situated officers or directors of the Company.


7.Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally, (b)
delivered by certified or registered mail, postage prepaid, return receipt
requested, or (c) delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the



--------------------------------------------------------------------------------



overnight courier) to the party concerned at the address indicated below or to
such changed address as such party may subsequently give such notice of:


If to the Company:


NESCO Holdings, Inc.
6714 Pointe Inverness Way, Suite 220
Ft. Wayne, IN 46804
Attention: CEO


If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.


8.Successors and Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the Company and any of its successors. The Severance
Benefits to which Executive may become entitled pursuant to Section 44(f) of
this Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and/or legatees. Executive agrees that his obligations under this
Agreement are personal in nature and, without the consent of the Company, he may
not assign, transfer, or delegate this Agreement or any rights or obligations
hereunder or incorporated herein, provided, however, upon Executive’s death,
Executive may assign his rights hereunder to Executive’s estate or heirs.


9.Complete and Final Agreement. Executive agrees that this Agreement, the Award
Agreements, the Restrictive Covenant Agreement, and all other agreements
referred to herein or therein (collectively, the “Related Agreements”) reflect
the complete agreement between the Company and Executive, and that there are no
written or oral understandings, promises or agreements related to this Agreement
that have been made to him except those contained herein. The Related Agreements
constitute the complete and final agreement by and between the Company and
Executive, and supersede any and all prior and contemporaneous negotiations,
representations, understandings, and agreements between the Company and
Executive relating to the matters herein, including, without limitation, any
term sheets and offer letters. The Company and Executive further intend that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative
or other legal proceeding to vary the terms of the Related Agreements.


10.Construction / Counsel. This Agreement shall be deemed drafted equally by all
parties. Its language shall be construed as a whole and according to its fair
meaning, with no presumption that any language shall be construed against any
party. Paragraph headings used herein are for convenience and are not part of
this Agreement and shall not be used in construing it. Executive acknowledges
that he has had adequate opportunity to consult with legal or other counsel of
his choosing prior to execution of this Agreement.





--------------------------------------------------------------------------------



11.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the State of Indiana, without regard to conflict
of law principles.


12.Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ post-termination obligations and the parties’ other
respective rights, including, without limitation, the provisions of Sections 4,
5 and 6 hereof shall survive any termination or expiration of this Agreement or
the termination of Executive’s employment for any reason whatsoever.


13.Waiver. No provision of this Agreement may be modified, waived, or discharged
unless each of the Company and Executive agrees to such modification, waiver, or
discharge in writing. No waiver by the Company or Executive pursuant to this
Section 13 of a breach of any condition or provision of this Agreement, or
compliance therewith, shall be deemed a waiver of any breach of similar or
dissimilar provisions or conditions, or compliance therewith, at the same or at
any prior or subsequent time.


14.Mediation and Arbitration. Any dispute that may arise between the Company and
Executive in reference to this Agreement or any Related Agreement, or the
interpretation, application or construction thereof, and any matter, without
limitation, arising out of Executive’s employment with the Company, shall be
submitted to mediation using a mediator or mediators and procedures that are
mutually acceptable to Executive and the Company. If mediation is not
successful, the dispute shall be settled exclusively by arbitration, conducted
before three arbitrators in Fort Wayne-Allen County, Indiana in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction; provided, however, that the
Company or Executive shall be entitled to seek a restraining order or injunction
in any court of competent jurisdiction to prevent any continuation of any
violation of the provisions of Sections 4 and 5 of this Agreement, and Executive
and the Company hereby consent that such restraining order or injunction may be
granted without requiring the other party to post a bond. Only individuals who
are on the AAA register of arbitrators may be selected as an arbitrator. Within
twenty (20) days of the conclusion of the arbitration hearing, the arbitrator(s)
shall prepare written findings of fact and conclusions of law. It is mutually
agreed that the written decision of the arbitrators shall be valid, binding,
final and non-appealable; provided, however, that the Company and Executive
agree that the arbitrator shall not be empowered to award punitive damages
against any party. The arbitrator or mediator, as the case may be, shall require
the non-prevailing party to pay the arbitrator’s or mediator’s full fees and
expenses or, if in the arbitrator’s or mediator’s opinion there is no prevailing
party, the arbitrator’s or mediator’s fees and expenses will be borne equally by
the parties thereto. In the event action is brought to enforce the provisions of
this Agreement pursuant to this Section 14, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties to the extent determined to be appropriate by the arbitrator or the
mediator, acting in its sole discretion.





--------------------------------------------------------------------------------



15.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.


16.Section 409A.


a.Notwithstanding anything to the contrary in this Agreement, if as of the Date
of Termination, Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) as determined by
the Company in accordance with Section 409A of the Code and the Department of
Treasury Regulations and other interpretive guidance thereunder (collectively,
“Section 409A”) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Executive) until the date that is at
least six (6) months following Executive’s termination of employment with the
Company (or the earliest date permitted under Section 409A), whereupon the
Company will pay Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to Executive under this Agreement
during the period in which such payments or benefits were deferred. Thereafter,
payments will resume in accordance with this Agreement.


b.Additionally, in the event that following the date hereof the parties
determine that any payments or benefits payable under this Agreement or
otherwise may be subject to penalties or taxes under Section 409A, upon
Executive’s request, the Company and Executive shall work together to adopt such
amendments to this Agreement or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to (i) exempt the
payments and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the payments and benefits provided with
respect to this Agreement or (ii) comply with the requirements of Section 409A.
For purposes of Section 409A, Executive’s right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.


c.Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive, except for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Executive and, if timely submitted, reimbursement payments shall be made to
Executive as soon as administratively practicable following such submission, but
in no event later than



--------------------------------------------------------------------------------



December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to Executive.


d.Notwithstanding anything to the contrary in this Agreement, to the extent that
any payments under Section 4 of this Agreement are subject to Executive’s
execution and delivery of a Release, (i) the Company shall deliver the Release
to Executive within seven (7) days following the Date of Termination, provided
that if the Company does not deliver a Release prior to the expiration of such
seven (7)-day period, the form of Release attached hereto as Exhibit A shall be
deemed delivered to the Executive as of the last day of such seven (7)-day
period, (ii) if Executive fails to execute the Release on or prior to the
Release Expiration Date (as defined below) or timely revokes her acceptance of
the Release thereafter, Executive shall not be entitled to the payments
otherwise conditioned on the Release, and (iii) in any case where the Date of
Termination and the Release Expiration Date fall in two separate taxable years,
any payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) required to be made to Executive that are conditioned on the
Release shall be made in the later taxable year. For purposes of this Section
(d), “Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Company timely delivers the Release to
Executive, or in the event that Executive’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is forty-five (45) days following such delivery date. To the extent
that any payments due under this Agreement are delayed pursuant to this Section
(d), such amounts shall be paid in a lump sum on the first payroll date
following the date that Executive executes and does not revoke the Release (and
the applicable revocation period has expired) or, in the case of any payments
subject to Section (d) (iii), on the first payroll period to occur in the
subsequent taxable year, if later (either such date, the “First Payment Date”).
The Company shall consult with Executive in good faith regarding the
implementation of the provisions of Section 4(f) and this Section 16, provided,
that neither the Company nor any of its affiliates, nor any of their respective
employees, directors, officers, or representatives shall have any liability to
Executive with respect thereto.


[Remainder of page intentionally left blank Next page is signature page.)

















--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.


NESCO Holdings, Inc.


/s/ Lee Jacobson
Name: Lee Jacobson
Position: Chief Executive Officer
Date: 5/15/2020






EXECUTIVE


/s/ Joshua Boone
Name: Joshua Boone
Date: 5/15/2020

